Title: From Abigail Smith Adams to Hannah Phillips Cushing, 22 May 1811
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips

Quincy, May 22, 1811
. . . Judge Dana is removed, and no man seemeth to lay it to heart. If my absent son had been in America the grave would not thus silently have closed over him.
A gentleman who had sustained several public offices with reputation, and who for several years had filled that of Chief Justice of the state, which all who knew him acknowledged that he discharged with fidelity, and integrity, ably, supporting the character of a learned judge and an upright man, suddenly taken out of the world, and not a solitary line to characterize his worth! his funeral obsequies unattended but by relatives and pall holders,—with a few scattering exceptions.
Can we fail to call to mind upon this the funeral “tears pumpt up” at the death of a man who fell in a duel, and the mock heroics of party, then exhibited, by, oh Shame! clergy, as well as laity. Does history furnish us with another example? Is there not amongst all civilized nations a degree of ignominy attached to the character of a duelist, even though in other respects the man is respectable?
The funeral honors paid to a much more pure and worthy character are still fresh in our memories. The same spirit of party was still dominant upon this occasion, and would not suffer the ashes of the deceased to be mingled with those of his ancestors, agreeable to the wishes of those who were sincere mourners, but must have them exhibited to the public as a pageant, to be followed and gazed at.
And shall the man who would not blindly sacrifice to any party, descend to the grove, how great so ever his merit, without any honorable mention of him?
No, my friend; the sincere and heartfelt tribute of a grateful remembrance Embalms the ashes of him who is never mentioned but with the recollection of some virtue—some amiable trait—some benevolent purpose. The sweet recollection still flourishes, though he sleeps in dust.
